Citation Nr: 0307897	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  95-05 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for removal of the C5-6 
disc and spinal fusion.  

Entitlement to service connection for tunneling of the spinal 
cord.  

(The issues of entitlement to service connection for a low 
back condition, to include bone spurs in the spine and 
degenerative arthritis of the spine, and for diverticulitis, 
colitis, bleeding from the rectum, prostatitis, emphysema, 
Barrett's esophagus, and an ulcerated stomach, each as 
secondary to claimed exposure to asbestos, will be the 
subject of a later decision of the Board, following further 
evidentiary development.)  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1959 to May 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  


FINDINGS OF FACT

1.  The medical evidence does not show that a cervical spine 
or cervical disc disorder was present until many years after 
service.  There is no medical evidence that the veteran's 
C5-6 disc removal or spinal fusion is in any way related to 
service.  

2.  The medical evidence does not show that the now has 
tunneling of the spinal cord or that any such tunneling is in 
any way related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for removal of the 
C5-6 disc and spinal fusion are not met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

2.  The criteria for service connection for tunneling of the 
spinal cord are not met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claims, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
March 1996 rating decision, the July 1996 statement of the 
case, and supplemental statements of the case dated through 
February 2002, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claims.  
In addition, by letter dated in November 2002, the Board 
explained the provisions of the VCAA, gave additional notice 
of the evidence needed to substantiate the claims on appeal, 
and asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
The Board notes that a June 2001 letter from the veteran's 
representative requested VA examinations, arguing that prior 
examinations were incomplete.  Pursuant to the VCAA, VA's 
duty to provide a medical examination or obtain a medical 
opinion is triggered only when necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In this case, although the veteran has 
contended generally that the claimed disabilities are due to 
service, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The service medical records are completely silent for any 
complaints, clinical findings, or diagnosis indicative of any 
cervical spine or disc disorder or of tunneling of the spinal 
cord.  In fact, there is no record of any cervical spine 
surgery until 1994, more than 3 decades after the veteran's 
separation from service.  An October 1994 VA MRI report 
states that there was mild osteophytic ridging along the 
posterior edge of the C5-6 disc, without significant cord 
compression, and solid anterior surgical fusion at C5-6.  An 
August 1978 private medical report, however, did note some 
tenderness over the cervical-dorsal spine junction; x-rays of 
the cervical spine at that time were reportedly normal and no 
cervical spine disorder was diagnosed.  No examiner 
subsequent to October 1994 has stated or even suggested that 
the veteran's cervical discectomy and fusion might be related 
to service.  

In the absence of any evidence of a cervical spine disease or 
injury or other pertinent event during service and without 
any medical evidence of a nexus between the veteran's current 
cervical spine condition and service, the Board finds that it 
would be pointless to delay a final decision as to this issue 
to obtain a medical opinion.  There is sufficient evidence 
already of record for the Board to make a decision on the 
veteran's claim.  

Lacking any competent evidence of a cervical spine injury or 
disease of the cervical spine in service or of a nexus 
between service and the veteran's C5-6 disc removal and 
spinal fusion, the Board concludes that the criteria for 
service connection for that condition are not met and that 
service connection must be denied.  

The record does not contain any medical evidence of a 
clinical or radiographic finding or diagnosis of tunneling of 
the spinal cord.  

In the absence of any medical evidence that the veteran 
currently has the claimed condition or that the claimed 
condition is due in any way to service, the Board concludes 
that the criteria for service connection for tunneling of the 
spinal cord are not met and that service connection must be 
denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for removal of the C5-6 disc and spinal 
fusion and for tunneling of the spinal cord is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

